DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert G. Hartman (Reg. No. 58970) on 08/02/2022.








The application has been amended as follows:
1. (Previously Presented) One or more network devices comprising: 
one or more communication components; 
one or more processors; and 
one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more network devices to perform operations comprising: 
receiving, using the one or more communication components, first image data generated by an audio/video recording and communication device (A/V device);
determining that a portion of the first image data represents a parcel;
determining, based at least in part on the portion of the first image data, a first portion of a field of view (FOV) of the A/V device that is associated with the parcel, the first portion of the FOV being less than the entire FOV; and 
sending, using the one or more communication components and to the A/V device, first data indicating the first portion of the FOV.  

2. (Previously Canceled)  





3. (Previously Presented) The one or more network devices as recited in claim 1, the one or more non-transitory computer-readable media storing further instructions that, when executed by the one or more processors, cause the one or more network devices to perform further operations comprising: determining that a security system associated with a property is operating in a mode, wherein the sending of the first data is based at least in part on the determining that the security system is operating in the mode.  

4. (Previously Canceled)  

5. (Previously Presented) The one or more network devices as recited in claim 1, the one or more non-transitory computer-readable media storing further instructions that, when executed by the one or more processors, cause the one or more network devices to perform further operations comprising sending, using the one or more communication components, second data to the A/V device, the second data representing an action to be executed in response to the parcel being moved.  

6. (Previously Presented) The one or more network devices as recited in claim 1, the one or more non-transitory computer-readable media storing further instructions that, when executed by the one or more processors, cause the one or more network devices to perform further operations comprising sending, using the one or more communication components, second data that causes a motion detection sensitivity associated with the A/V device to change from a first value to a second value.  

7-8. (Canceled)  

9. (Previously Presented) A method comprising: 
storing first data indicating that an audio/video recording and communication device (A/V device) is associated with a property; 
receiving image data generated by the A/V device, the image data representing a parcel; 
sending the image data to a user device; 
determining that the parcel has been delivered to the property; 
based at least in part on the determining that the parcel has been delivered to the property, sending, to the user device, a request associated with monitoring the parcel using the A/V device; 
receiving, from the user device, an instruction to monitor the parcel using the A/V device; and 
based at least in part on the receiving of the instruction, sending, to the A/V device, second data representing at least one of: 
a portion of a field of view (FOV) of the A/V device; or 
a command to change a motion detection sensitivity from a first value to a second value.  

10. (Previously Presented) The method as recited in claim 9, wherein the determining that the parcel has been delivered to the property comprises determining that the image data represents the parcel.  
11. (Previously Presented) The method as recited in claim 9, wherein the determining that the parcel has been delivered to the property comprises receiving, from at least one of an electronic device or the A/V device, third data indicating that the parcel has been delivered to the property.  

12. (Previously Presented) The method as recited in claim 9, further comprising: determining that the property is unoccupied, wherein the sending of the request is further based at least in part on the determining that the property is unoccupied.
  
13. (Previously Presented) The method as recited in claim 9, further comprising: determining that a security system associated with the property is operating in a security mode, wherein the sending of the request is further based at least in part on the determining that the security system is operating in the security mode.  

14-22. (Previously Canceled)  

23. (Previously Presented) The one or more network devices as recited in claim 1, wherein the first data comprises second image data, the second image data representing: the parcel; and a boundary located around the parcel, the boundary corresponding to the first portion of the FOV.  

24. (Previously Presented) The one or more network devices as recited in claim 1, wherein the first data indicates pixels associated with a camera of the A/V device, the pixels corresponding to the first portion of the FOV.  

25. (Previously Canceled)  

26. (Previously Presented) The method as recited in claim 9, further comprising sending, to A/V the device, third data representing an action to perform based at least in part on detecting motion.  

27. (Previously Presented) A method comprising: 
storing, by one or more computing devices, first data indicating that an audio/video recording and communication device (A/V device) is associated with a property; 
receiving, by the one or more computing devices, image data generated by a camera of the A/V device; 
sending, by the one or more computing devices, the image data to a user device; receiving, by the one or more computing devices, an indication that the image data represents a parcel; 
based at least in part on the receiving of the indication, determining, by the one or more computing devices, a first portion of a field of view (FOV) of the camera that is associated with the parcel, the first portion of the FOV being less than the entire FOV; and
sending, by the one or more computing devices and to the A/V device, second data indicating the first portion of the FOV.  

28-29. (Canceled)  

30. (Currently Amended) The one or more [[computing]] network devices as recited in claim 1, wherein the portion of the first image data is a first portion of the first image data, and wherein the determining the first portion of the FOV of the camera that is associated with the parcel comprises: 
determining a second portion of the first image data, the second portion of the first image data including at least the first portion of the first image data that represents the parcel; and determining that the first portion of the FOV corresponds to the second portion of the first image data.  

31. (Previously Canceled)  







32. (Currently Amended) The one or more [[computing]] network devices as recited in claim 1, wherein: 
the portion of the first image data is a first portion of the first image data;
 the determining the first portion of the FOV of the A/V device that is associated with the parcel comprises determining a second portion of the first image data that includes at least the first portion of the first image data, the second portion of the first image data corresponding to the first portion of the FOV of the A/V device; and 
the first data indicates the second portion of the first image data.  

33. (Previously Canceled)  

34. (Currently Amended) The one or more [[computing]] network devices as recited in claim 1, wherein the first portion of the FOV of the A/V device comprises at least one of:
a portion of a first FOV associated with a camera of the A/V device; or 
a second FOV associated with a motion sensor from motion sensors of the A/V device, the motion sensors including a third FOV.  

35. (Previously Presented) The method as recited in claim 9, further comprising: determining that the A/V device is operating in a first mode, wherein: the request associated with monitoring the parcel using the A/V device comprises the request to operate the A/V device in a second mode, the second mode associated with monitoring the parcel using the A/V device; and the instruction to monitor the parcel using the A/V device comprises the instruction the operate the A/V device in the second mode.  
36. (Previously Presented) The method as recited in claim 35, wherein: the A/V device performs one or more first processes when operating in the first mode, the one or more first processes including at least one of: detecting first motion within the FOV; setting the motion detection setting to the first value; or performing a first action when the first motion is detected; and the A/V device performs one or more second processes when operating in the second mode, the one or more second processes including at least one of: detecting second motion within the portion of the FOV; setting the motion detection setting to the second value; or performing a second action when the second motion is detected within the portion of the FOV.  

37. (Currently Amended) The one or more [[computing]] network devices as recited in claim 1, wherein:
the portion of the first image data is a first portion of the first image data; 
the determining the first portion of the FOV of the A/V device that is associated with the parcel comprises: 
determining a second portion of the first image data, the second portion of the first image data including at least the first portion of the first image data that represents the parcel and a third portion of the first image data that represents an area at least partly surrounding the parcel; and 
determining that the first portion of the FOV corresponds to the second portion of the first image data; and wherein the first data indicates the second portion of the first image data.  
38. (Previously Presented) The one or more network devices of claim 1, wherein determining that the portion of the first image data represents the parcel comprises determining a plurality of pixels of the first image data that represent the parcel.  

39. (Previously Presented) The one or more network devices of claim 1, wherein determining that the portion of the first image data represents the parcel comprises segmenting the first image data into multiple image regions; and classifying a first image region of the multiple image regions as a parcel, the first image region corresponding to the portion of the first image data. 
 
40. (Previously Presented) The one or more network devices of claim 40, wherein determining the first portion of the FOV of the A/V device that is associated with the parcel comprises determining a set of pixel locations for images generated by a camera of the A/V device that correspond to pixel locations of the portion of the first image data.  

41. (Previously Presented) The one or more network devices of claim 1, wherein the FOV of the A/V device comprises an FOV of a passive infrared sensor of the A/V device.  

42. (Previously Presented) The method of claim 9, wherein the method further comprises receiving a notification generated by the A/V device based at least in part on the second data.  
43. (Previously Presented) The method of claim 27, wherein the method further comprises receiving, by the one or more computing devices from the A/V device, a notification generated by the A/V device based at least in part on the second data. 
 
44. (Previously Presented) The method of claim 27, wherein the method further comprises receiving, by the one or more computing devices from the A/V device, a notification generated by the A/V device based at least in part on analysis of a portion of an image corresponding to the first portion of the FOV. 
 
45. (Previously Presented) The method of claim 27, wherein the method further comprises receiving, by the one or more computing devices from the A/V device, a notification generated by the A/V device based at least in part on detection of motion within the first portion of the FOV of the A/V device.  

46. (Previously Presented) The one or more network devices of claim 1, wherein determining that the portion of the first image data represents the parcel comprises determining a boundary around the portion of the first image data.  





47. (Previously Presented) The one or more network devices of claim 1, wherein determining that the portion of the first image data represents the parcel comprises generating, based on the first image data and using a computer vision model, feature data; determining, based on the feature data using a computer vision model, one or more image regions; determining, for each image region of the one or more images regions, based on the feature data and using a computer vision model, a class; and wherein the determining a class for each image region comprises, for at least one of the image regions, determining a class corresponding to a package.  

48. (Previously Presented) The one or more network devices of claim 1, wherein determining that the portion of the first image data represents the parcel comprises generating, based on the first image data and using a computer vision model, feature data; determining a plurality of image regions; determining, for each image region of the plurality of image regions based on the feature data and using a computer vision model, a class; and wherein the determining a class for each image region comprises, for at least one of the image regions, determining a class corresponding to a package.   







Allowable Subject Matter
Claims 1, 3, 5, 9-13, 23-24, 26-27, 30, 32, 34-48 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach or to reasonably disclose “determining a portion of a field of view associated with a parcel and sending the information as a first data to indicate the portion of the field of view of the first image to the audio vide device” as recited in independent claims 1, 9 and 27, the portion of the field of view being less than the entire filed of view in combination with the other limitations taken as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPG_Pub. 20140085629 to Bodkin et al. discloses “an active hyperpixel array imaging system 100 including an active spatial light modulator 112 and a hyperspectral analyzer 114. Active hyperpixel array imaging system 100 has a field of view (FOV) 120. Active spatial light modulator 112 is dynamically configurable to direct light from a selected portion of FOV 120, an FOV portion 124, towards hyperspectral analyzer 114 for analysis of FOV portion 124.  FOV portion 124 is for example a portion of FOV 120 associated with an object 122 of interest. Hyperspectral analyzer 114 generates an image 140 that includes spectral information 142 and, optionally, spatial information 144 for FOV portion 124. In one embodiment, image 140 is a two-dimensional hyperspectral image including both spectral information 142 and spatial information 144” but fails to teach or to reasonably disclose “determining a portion of a field of view associated with a parcel and sending the information as a first data to indicate the portion of the field of view of the first image to the audio vide device”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/Examiner, Art Unit 2423